Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendments
2.	Applicant’s amendments filed 01/06/2022 regarding the claims are accepted and entered. In this amendment, claims 1-3, and 7-9 have been canceled and claims 4-6 and 10-12 have been amended. In addition, Applicant confirmed the election of claims 1-12 without traverse and withdraws claims 13-15 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking.  
Response to Arguments
3.	Applicant’s arguments filed 01/06/2022 regarding the 112 and the prior art rejections have been fully considered. In response the 112 rejection is withdrawn. 
a. Regarding the arguments to the new limitations are fully considered. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior arts of Mari and Oceanasel disclose these new features as demonstrated more fully below.	
b. Regarding the argument to the old limitation that Mari does not disclose “extracting the headmost electromagnetic signal for processing to obtain the response amplitude of the electromagnetic signal comprises…” in page 8, the Examiner respectfully disagrees. 

 Claim Objections
4.	Claim 4 is objected for the following reasons:
In Claim 4, “a plurality N of acoustic wave receiving probes” in page 2 line 7, the term “N” is not defined its description. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	 The recitation in claim 4, page 3 lines 3-4, “selecting amplitude of a first peak in a waveform of the EM signal as the response amplitude” is indefinite. It is unclear whether Applicant means “selecting” is “extracting”?  The specification does not disclose “selecting” instead it discloses “extracting the amplitude (max amplitude) of a first peak”, see spec. page 9 step 3 or PgPub [0052]. It is noted “selecting step” and “extracting step” are different processing. 
b.	Similarly, page 3 lines 8-9, “selecting a maximum value in the response waveform of the electric field strength” is indefinite. It is unclear whether Applicant means “selecting” is “obtaining”? The specification discloses in page 9 step 4 or PgPub [0053], “obtain a maximum value as the measured value”. It is noted that “selecting step” and “obtaining step” are different processing. 
c.	Further, in page 3, “extracting the headmost EM signal for processing to obtain the response amplitude of the EM signal comprises:” is indefinite. It is unclear whether it means “extracting the headmost EM signal for processing to obtain the response amplitude of the EM signal comprising” OR “the response amplitude of the headmost EM signal comprising”?  The specification in page 2 or PgPub [0013] discloses “the response amplitude determining module includes extracting a headmost EM… and extracting a frequency spectrum.”
d.	Furthermore, in page 3, lines 1-2, “wherein extracting… comprising:
	(1) for the EM signal at each source distance….as the response amplitude;
	(2) for EM signals at different source distances…. as the response amplitude;
	(3) performing fast Fourier transform processing…as the response amplitude; or
	(4) performing the fast Fourier transform…as the response amplitude”, indefinite. It is unclear whether Applicant means (1), (2), and (3) or (4); OR (1), (2), (3) or (4)?
e.	 The recitation in claim 5, “wherein the plurality of acoustic wave receiving probes are distributed at a same interval” lacks explicit antecedent basis and is indefinite. It is unclear what “interval” that Applicant refers to be the same interval? What “interval” Applicant refers to?
Dependent claims are rejected for the same reason as respective parent claim.


8.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


9.	Claims 11-12 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 11, “wherein exciting the acoustic wave transmitting probe to obtain to obtain the EM signal” is improper dependent form because it fails to include all limitations of the claim upon which it depends (claim 5). 
Similarly, the recitation in claim 12, “wherein exciting the acoustic wave transmitting probe in a transient excitation mode to obtain the EM signal” is improper dependent form because it fails to include all limitations of the claim upon which it depends (claim 6). 
Applicant may cancel the claim, amend the claim to place the claims in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 


AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being obvious over Mari et al, hereinafter Mari (Acoustic Logging, 2018 – of record) in view of Oceanasek et al, hereinafter Oceanasek (US patent 6,6674,324 – of record).  
As per Claim 4, Mari teaches a method for measuring a resistivity of an open hole formation in a vertical direction (Introduction section. It is noted that “acoustic logging” is “resistivity logging”), wherein the method is applied to a device (acoustic logging) for measuring the resistivity of the open hole formation in the vertical direction (p. 78, paras 4-6), the device comprising: 
an acoustic wave transmitting probe (Fig 3.3, transmitter); and 
a plurality N of acoustic wave receiving probes coaxially aligned with the acoustic wave transmitting probe such that the acoustic wave transmitting probe is positioned  ( p. 81, sec 3.2.2.2 – acoustic tools, e.g. dipole tool, see Fig 3.2b, p. 82 ); the method comprising: 
exciting the acoustic wave transmitting probe to obtain an electromagnetic (EM) signal (the source excites transmitter, see Fig 3.3a, c, p. 83, p. 91 last para and Fig 3.8, p. 92); wherein a waveform amplitude of the EM signal is proportional to a formation resistivity (Fig 3.7c shows the amplitude log of the P-wave in the same depth interval – meaning “the EM signal is proportional to a formation resistivity”, see p. 91 para 1 and p. 92, para 2);
receiving the EM signal through the plurality of acoustic wave receiving probes (logging data acquired, e.g. with a monopole tool with three receivers, p. 82, para 2, see also p. 84, sec 3.2.2.3); 
extracting a headmost EM signal for processing to obtain a response amplitude of the EM signal (derive the S velocity “S-waves” of the formation from the stoneley waves, where stoneley wave with very high amplitude, see p. 98 paras 1-2.  It is noted S-waves or shear waves are transverse waves or EM waves); and 
determining the resistivity of the open hole formation in a vertical direction according to a scaling relationship between the response amplitude and the formation 
extracting the headmost EM signal for processing to obtain the response amplitude of the EM signal (derive the S velocity “S-waves” of the formation from the stoneley waves, where stoneley wave with very high amplitude, see p. 98 paras 1-2) comprises:
for the EM at each source distance, selecting an amplitude of a first peak in a waveform of the EM signal as the response amplitude (picking the max semblance “high value” provided for each wave, see p. 98 para 2).
Mari does not teach for EM signals at different source distances, subtracting waveforms of the EM signals at adjacent source distance to obtain a response waveform of electric field strength, and selecting a maximum value in the response waveform of the electric field strength as the response amplitude; fast Fourier transform processing on the EM signal to obtain a frequency spectrum of the EM signal, and selecting a maximum amplitude value of the frequency spectrum as the response amplitude; or performing the fast Fourier transform processing on the EM signal to obtain the frequency of the EM signal, and taking an area of the frequency spectrum as the response amplitude.
 Oceanasek teaches for EM signals at different source distance (all base station radios, col 8 lines 39-46, e.g. in Fig 3, locations 96, 98, col 15 lines 21-34), subtracting waveforms of the EM signals (derive gain and phase from signal, e.g. error signal 
fast Fourier transform processing on the EM signal to obtain a frequency spectrum of the EM signal (col 6 lines 24-43), and selecting a maximum amplitude value of the frequency spectrum as the response amplitude (Fig 1, frequency response f0, col 6 lines 49-54) or performing the fast Fourier transform processing on the EM signal to obtain the frequency of the EM signal, and taking an area of the frequency spectrum as the response amplitude (Fig 1, taking f0 as the max amplitude of frequency response between the area of upper edge and lower edge as frequency band of operation).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Mari to take the max amplitude of the response frequency and applying FFT as taught by Oceanasek that would monitor amplitude corresponding in time over the frequency band and provide improved performance over the frequency band (Oceanasek, col 5 lines 60-62).-2-Serial No.: 16/568,568
As per Claim 5, Mari in viewed of Oceanasek teaches the method for measuring the resistivity of open hole formation in the vertical direction according to 4, Mari further teaches wherein the plurality of acoustic wave receiving probes are distributed at a same interval (Introduction, p. 77, interval time with two receivers).

As per Claim 6, Mari in viewed of Oceanasek teaches the method for measuring the resistivity of open hole formation in the vertical direction according to claim 4, Mari further teaches wherein the acoustic wave receiving probes are each made of a piezoelectric tube (p. 82, piezoelectric for receiver type).
As per Claim 10, Mari in viewed of Oceanasek teaches the method for measuring the resistivity of open hole formation in the vertical direction according to claim 4, Mari further teaches wherein exciting the acoustic wave transmitting probe to obtain electromagnetic signal comprises: exciting the acoustic wave transmitting probe in a transient excitation mode (Fig 3.8 shows the path of refracted wave between a source S at position I and a receiver R at position j, p. 91 last para and p.92) to obtain the electromagnetic signal (piezoelectric is a type of receiver, is an electromagnetic device, also the source is a horizontal electromagnet that produces a pressure waves, electromagnetic waves carries momentum and exert radiation pressure, p. 82).  
As per Claim 11, Mari in viewed of Oceanasek teaches the method for measuring the resistivity of open hole formation in the vertical direction according to claim 5, Mari further teaches wherein exciting the acoustic wave transmitting probe to obtain the electromagnetic signal comprises:-4-Serial No.: 16/568,568 Art Unit: 2865exciting the acoustic wave transmitting probe in a transient excitation mode (Fig 3.8 shows the path of refracted wave between a source S at position I and a receiver R at position j, p. 91 last para and p.92) to obtain the electromagnetic signal (piezoelectric is a type of receiver, is an electromagnetic device, also the source is a horizontal electromagnet that produces a pressure waves, electromagnetic waves carries momentum and exert radiation pressure, p. 82).  
As per Claim 12, Mari in viewed of Oceanasek teaches the method for measuring resistivity of open hole formation in vertical direction according to claim 6, wherein exciting acoustic wave transmitting probe to obtain electromagnetic signal comprises: exciting the acoustic wave transmitting probe in a transient excitation mode (Fig 3.8 shows the path of refracted wave between a source S at position I and a receiver R at position j, p. 91 last para and p.92) to obtain the electromagnetic signal (piezoelectric is a type of receiver, is an electromagnetic device, also the source is a horizontal electromagnet that produces a pressure waves, electromagnetic waves carries momentum and exert radiation pressure, p. 82).  
                                          Conclusion
14.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863